EXHIBIT 10.49
AMENDMENT TO
STOCK COMPENSATION PLAN
CITIZENS REPUBLIC BANCORP, INC.
     This Amendment to the Stock Compensation Plan (the “Plan”) of Citizens
Republic Bancorp, Inc. (the “Company”) is made this 10th day of December, 2008
pursuant to Section 7.07 of the Plan, and was approved by the Company’s Board of
Directors on such date.
     The first sentence of Section 1.05 of the Plan be and hereby is amended and
restated in its entirety to read as follows:
The number of shares of Company Common Stock available for grants and awards
under this Plan shall be 6,000,000; provided, however, that the number of shares
subject to Restricted Stock Awards, Restricted Stock Units and Performance
Awards under this Plan shall not exceed 2,000,000.
     In witness whereof, the Company has caused this amendment to be executed as
of December 10, 2008.

          CITIZENS REPUBLIC BANCORP, INC.    
 
       
By:
  /s/ Thomas W. Gallagher
 
   
Its:
  Executive Vice President,    
 
  General Counsel and Secretary    

